Citation Nr: 0110646	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
generalized anxiety disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1983.  He was born in May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied service connection for 
generalized anxiety disorder on the basis that the claim was 
not well grounded.  

A rating decision dated in June 1996 denied the veteran's 
application to reopen a claim for service connection for 
major depression with substance abuse and personality 
disorder, and he did not initiate an appeal.  In submissions 
to the Board received in March 2001, the veteran's 
representative essentially raised a claim of entitlement to 
service connection for psychiatric disability other than 
generalized anxiety disorder.  This constitutes an 
application to reopen a previously and finally denied claim.  
However, the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
psychiatric disability other than generalized anxiety 
disorder has not been adjudicated or developed for appellate 
consideration and is therefore referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  A rating decision dated July 2, 1991, denied the 
veteran's original claim of entitlement to service connection 
for a nervous condition.  

2.  The veteran was informed of this determination in a 
letter dated July 15, 1991, and he submitted additional 
evidence in support of his claim.  

3.  However, a rating decision dated July 16, 1991, continued 
the denial of the claimed benefit, and the veteran was so 
informed in a letter dated in August 1991.  

4.  Although the veteran filed a timely notice of 
disagreement with the foregoing determinations, he did not 
perfect his appeal following issuance to him and his then 
representative of a statement of the case in July 1992.  

5.  The evidence received since the July 16, 1991, confirmed 
rating decision is largely cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
generalized anxiety disorder.  


CONCLUSIONS OF LAW

1.  The July 16, 1991, confirmed rating decision denying the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 
20.1103 (2000).  

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
generalized anxiety disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that a rating decision dated July 2, 1991, 
denied the veteran's original claim of entitlement to service 
connection for a nervous condition, and he was so informed in 
a letter dated July 15, 1991.  Although he submitted 
additional evidence in support of his claim, the RO entered a 
rating decision on July 16, 1991, continuing its denial of 
the claimed benefit.  The veteran was informed of this 
determination in a letter dated August 2, 1991.  

The veteran's notice of disagreement with the foregoing 
rating determinations was received on July 13, 1992.  
However, he did not perfect his appeal by filing a 
substantive appeal following the issuance to him and his then 
representative of a statement of the case on July 24, 1992.  
The rating decisions therefore became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 
20.1103.  However, a claim will be reopened if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a), 20.1105 (2000); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran's application to reopen his claim for service 
connection for generalized anxiety disorder was received in 
March 2000, and evidence has been received in support of his 
application.  

The evidence of record at the time of the July 16, 1991, 
rating decision included the service medical records and 
private medical reports.  The service medical records show 
that when the veteran was examined for service entrance in 
May 1978, he gave a history of depression or excessive worry 
and nervous trouble.  However, the examiner noted that the 
veteran was depressed and worried when his parents got 
divorced.  No psychiatric deficits were found on clinical 
examination, nor were any complaints or findings of 
psychiatric abnormality noted during the remainder of his 
active service.  His separation examination in December 1982 
was negative for complaints or findings of psychiatric 
disability.  

The evidence before the rating board in 1991 included a 
number of private medical reports that show that his 
presenting problems following service were his violence 
towards his spouse, polysubstance abuse, and a depression 
dating back to December 1986.  He also had problems that 
involved his career choice and employment performance, which 
was impaired by his substance abuse and depression to the 
point that he feared being terminated.  The report of a 
social worker dated in March 1991 reflects a family history 
of substance abuse and bipolar and depressive syndromes.  The 
social worker reported treating the veteran from April 1987 
to October 1988 and indicated that during that time, he was 
"overinvolved with [his] mother, disengaged from his father, 
and had a close relationship with an uncle and his 
grandfather."  

In a letter to a private psychiatrist dated in November 1990, 
a counseling psychologist reported that his first contact 
with the veteran was in May 1989, when the veteran was 
unhappy with his marriage, work, and relationships "with his 
family of origin (brothers and father)."  It was reported 
that the veteran had requested a divorce because he was very 
concerned about his anger and resulting physical encounters 
with his spouse "and the broken promises that his wife made 
about her drinking."  It was also reported that he was very 
concerned about his poor job performance and felt that he did 
not measure up to his family's expectations.  

The counseling psychologist's report of January 1990 reflects 
the veteran's complaints and concerns, all of which were 
related to the stress he was then experiencing in his job and 
marriage.  It was indicated that his spouse was experiencing 
frequent panic attacks and that there was a great deal of 
turbulence in his family of origin.  The psychologist 
reported that the veteran had "a great deal of resentment 
from the physical abuse perpetuated by his father and the 
divorce between his parents."  The psychologist said that 
the veteran's "previous way of dealing with conflict or 
tension was to withdraw physically or through substance 
abuse."  This defense pattern, however, had exacerbated the 
problems in his marriage and in other interpersonal areas of 
his life.  The psychologist reported that therapy had focused 
"on the unfinished turbulence of his childhood."  The 
diagnoses were adjustment disorder with depression, and 
alcohol abuse in remission.  

The record previously before the rating board shows that the 
veteran was admitted to a private hospital in November 1990 
with confusion, depression and anxiety.  His treating 
psychiatrist, who initially saw the veteran in October 1990 
with a chief complaint of depression, indicated in 
correspondence dated in June 1991 that he questioned the 
presence of bipolar disorder and felt that further evaluation 
was needed.  The psychiatrist stated that the veteran was 
hospitalized from November to December 1990 and that the 
diagnoses on discharge were major depression with psychotic 
features, and obsessive-compulsive personality.  Treatment 
was with medication.  The psychiatrist saw the veteran on two 
occasions in January 1991, when various medications were 
tried.  

Also before the rating board in 1991 was the report of the 
veteran's private hospitalization at Spofford Hall from May 
to June 1988, two and a half years before his initial claim 
for service connection for a nervous condition was received.  
The report of hospitalization shows that he complained of 
fighting with his wife and of emotional problems because of 
his drinking.  It was reported that he presented to the 
Chemical Dependence Program "due to his inability to abstain 
from alcohol on an outpatient basis."  It was further 
reported that the veteran took his first drink at the age of 
11 but began regular weekend use of alcohol in his teens.  
(The history elicited on admission was that he began to 
become a weekend drinker at age 17 with six beers a day.  It 
was indicated that his problem was primarily alcohol, 
although he had over the years tried "just about 
everything.")  He was positive "for morning symptoms and 
blackouts."  During his teenage years, the veteran abused 
Valium when he could get it, sleeping pills, mescaline, and 
"mushrooms."  He abused PCP in junior high school, LSD 
sporadically from 1976 to 1982, hashish from 1979 to 1982, 
"speed" from 1976 to 1982, and cocaine about once a month 
in 1982.  He used marijuana from the age of 11 until 
Christmas 1986.  He said that his heavy use stopped in 1982.  
The last drug use that he remembered was cocaine about a year 
previously.  Psychological testing was performed during 
hospitalization.  In addition, a psychiatric consultation was 
obtained because the veteran complained of periods of 
depression and was fearful of losing control over his life.  
The diagnoses on discharge from the hospital were alcohol 
dependence, and polysubstance dependence in remission.  

Evidence added to the record since the July 16, 1991, 
confirmed rating decision includes numerous reports of 
private hospitalization and treatment, including those 
received at the Board in March 2001 with a waiver of initial 
RO consideration under the provisions of 38 C.F.R. § 
20.1304(c) (2000).  The additional evidence includes a 
report, received on July 22, 1991 - and thus not before the 
rating board in 1991 - that shows that the veteran was 
treated February 1 to April 1, 1984, for episodic alcohol 
abuse (classified in DSM-III under code 305.02), which was 
shown on the report as the primary final diagnosis.  A 
progress note dated February 7, 1984, indicates that the 
therapy session explored the issues of family of origin and 
sibling differences.  The discharge summary indicates that 
the substance abuse pattern involved alcohol and marijuana 
with a frequency of several times a week.  

The medical evidence received thereafter shows continuing 
treatment for a variety of psychiatric complaints and 
symptoms usually associated with psychiatric disorders other 
than generalized anxiety disorder.  These reports, which 
include the assessments of psychiatrists, all share two 
things in common with the evidence previously of record:  In 
no instance does any treating physician or psychiatric 
counselor attribute the veteran's psychiatric problems to 
service or to any incident of service origin, and all seem to 
attribute his psychiatric disability to a turbulent childhood 
and teenage years reflecting emotional chaos long before he 
entered service in January 1979.  This was obliquely referred 
to on the report of history elicited in conjunction with his 
entrance examination, but it is notable that despite the 
veteran's lengthy history of psychiatric problems and 
profound polysubstance abuse before, during and following 
service, his service medical records are entirely negative 
for any evidence of psychiatric abnormality.  Indeed, in the 
sweep of this veteran's psychiatric history, his active 
military service appears to have been of little consequence, 
his behavioral problems appearing to be precisely the same 
before as following service.  His service represented, it 
appears, merely a period in time through which he passed 
while partying and indulging various forms of drugs.  
Although the report of psychological assessment dated in 
April 1999 reflects a diagnosis of generalized anxiety 
disorder and suggests that the veteran used marijuana to self 
medicate and thus cope with his high levels of anxiety, there 
is no showing, even in this report, that this had anything to 
do with service.  Indeed, the overall impression arising from 
the new as well as the old evidence is that the veteran's 
life would have been unchanged had he never served; the 
course of his psychiatric problems and his attempts to cope 
with them would have been unaltered.  The psychological 
assessment itself, which is comprehensive at 14 pages in 
length, spends less than a paragraph describing his military 
service.  The report states:  

[The veteran] was in the Navy for four 
years, during which he reports both 
"good times and bad times."  During his 
stint in the Navy, [the veteran] reports 
"I bucked the system as much as I 
could" and "survived by the skin of my 
teeth."  One incident that occurred 
during this period was that one of [the 
veteran's] roommates drowned after 
drinking.  [The veteran] says that he 
also spent most of the four years "hard 
partying" while in the Navy.  

The psychologist does not attribute the diagnosed generalized 
anxiety disorder to service.  Rather, the assessment, styled 
in the report as a "Conceptualization," locates the 
veteran's troubles in his childhood, indicating that the 
veteran never felt accepted by his family of origin.  It was 
noted that his substance abuse ultimately contributed to his 
anxiety.  Cannabis dependence was also diagnosed.  
Hypothyroidism was included among the diagnoses on Axis III.  
The stressors on Axis IV included an estranged relationship 
with his father but did not include military service.  

Indeed, there is simply no attribution anywhere in the 
medical evidence of record of his generalized anxiety 
disorder to service or to any incident in service.  Although 
he claimed in a treatment report dated in November 2000 that 
he took a bottle of over-the-counter pills while in the Navy, 
he claimed that the bottle was knocked out of his mouth 
before he could swallow.  

When evaluated the day following his admission to Sierra 
Tucson Hospital in February 1992, the veteran reported that 
he had a lot of stress and that he had had to leave his job 
at AT&T a year previously because he could no longer handle 
the pressure of employment.  He stated that in the previous 
six months, he had been having flashbacks of physical abuse 
by his father.  He had many childhood issues that apparently 
were resurfacing now.  He said that when he was in the Navy, 
he took an overdose of pills when he was inebriated and under 
the influence of alcohol.  On a psychiatric evaluation 
performed the day following admission, the veteran claimed 
that his sexual abuse began when he was 15 and that while he 
was on active duty, he had three episodes of fellatio 
performed on him while he was drunk.  He said that he began 
drinking at 13, with his consumption escalating to weekend 
binges by 17.  At age 14, he said, he was arrested for public 
intoxication.  He reported a history of multiple drug use 
that included marijuana, cocaine, amphetamines, LSD, PCP, 
mushrooms, Valium, Quaaludes, and barbiturates.  He said that 
he began using drugs at the age of 11.  At 17, he was 
arrested for possession of marijuana.  He said that he last 
used drugs in 1984.  He also reported that his parents 
divorced when he was 11.  An extensive family history of 
mental illness was noted.  A subsequent psychiatric interview 
during hospitalization shows that laboratory studies 
confirmed the presence of hypothyroidism.  Generalized 
anxiety disorder was not diagnosed at discharge from 
hospitalization.  

The evidence received since the July 16, 1991, confirmed 
rating decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, even if the history contained in the new evidence is 
deemed true for purposes of determining whether the veteran's 
claim should be reopened, this evidence does not show that 
his recently diagnosed generalized anxiety disorder was 
acquired during service.  His rendition of his attempt to 
consume a bottle of pills in service is vague; it is unclear 
whether this constituted a suicide attempt or was merely the 
misbegotten adventure of a highly intoxicated sailor.  In any 
case, there is no competent evidence of record, either old or 
new, showing that he acquired a generalized anxiety disorder 
during service.  The November 2000 treatment report 
containing the veteran's claim regarding the bottle of pills 
in service also indicates that his first hospitalization was 
at Spofford Hall (Spofford, New Hampshire) in May 1988 and 
that his first "mental break" was in November 1990 at 
Marshal Pickens (a hospital in Greenville, South Carolina).  

The history rendered by the veteran regarding his service is 
not inherently incredible, but by the same token it is not 
competent evidence with respect to the issue of the origin of 
the veteran's current generalized anxiety disorder.  Although 
a lay witness is competent under the law to describe events 
he has seen or experienced, he is not competent to render a 
diagnosis, or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes the statement of W. B. Garrison, M.D., dated 
in January 1991 and received at the Board the same month, 
with a waiver from the representative of initial RO 
consideration.  Dr. Garrison was of the opinion that the 
veteran's long and extensive medical history would indicate 
that it is at least as likely as not that he developed an 
anxiety disorder to a compensable degree "within one year 
from the date of discharge from the Navy on January 3, 
1983."  This evidence actually suggests that the veteran's 
generalized anxiety disorder had its onset following service, 
not during service.  The Board observes that a generalized 
anxiety disorder is not a psychosis.  See 38 C.F.R. § 4.130 
(2000).  Only psychoses are entitled to service connection on 
a presumptive basis under the law.  See 38 U.S.C.A. 
§§ 1101(3), 1112(a) (West 1991); 38 C.F.R. § 3.309(a) (2000).  

Thus, the evidence added to the record since the July 16, 
1991, confirmed rating decision does not present a clinical 
picture even marginally different from that before the rating 
board in 1991.  None of the evidence, either old or new, 
attributes the veteran's generalized anxiety disorder to 
service or to any incident of service origin, a particularly 
fatal defect in the application to reopen given the complete 
absence of positive findings of psychiatric illness in the 
service medical records.  Indeed, the new evidence is largely 
cumulative of that previously of record and fails to provide 
"'a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, . . .'"  
Elkins v. West, 12 Vet. App. 209, 214 (1999) (en banc), 
quoting Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); 
see Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  As such, 
the new evidence is not so significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  As the 
additional evidence is not new and material, the application 
to reopen must be denied.  

In so finding, the Board has considered the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, on the veteran's application to reopen.  VA's 
responsibility under the Act with respect to applications to 
reopen is to attempt to obtain evidence from any new source 
identified by the claimant.  It appears that VA also has the 
duty to notify the claimant and his representative, if any, 
of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the application to reopen.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  

The Board finds that the obligations imposed by the Veterans 
Claims Assistance Act of 2000 have been met.  The sources of 
additional evidence recently identified by the veteran are 
mostly duplicative of sources identified by the veteran when 
he filed his original claim.  The RO obtained the evidence, 
to the extent possible, from other new sources identified by 
the veteran.  Although the veteran's representative also 
submitted additional evidence directly to the Board in 
January and March 1991, he did not identify any further 
sources of information that might support the application to 
reopen.  

In reaching this determination, the Board recognizes that 
this issue is being adjudicated on a basis different from 
that employed by the RO, which denied the claim for service 
connection for a generalized anxiety disorder as not well 
grounded.  The Board has therefore considered whether the 
veteran has been given adequate notice to respond, and if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  In addressing his claim in the 
manner it did, the RO accorded the veteran's claim 
essentially the same consideration it would have received had 
the RO sought to determine whether new and material evidence 
had been received to reopen the previously and finally denied 
claim.  As indicated above, the Board's jurisdiction is 
implicated in the issue of whether new and material evidence 
has been presented to reopen a previously and finally denied 
claim.  In arguing that the claim should be granted on the 
merits, the veteran and his representative have assumed that 
the evidence submitted in support of the application to 
reopen constituted new and material evidence.  The veteran 
asserted as much when he filed his application to reopen.  It 
is difficult to conceive of what argument or evidence the 
veteran or his representative would or could submit if this 
issue were remanded to the RO for additional development 
under the Veterans Claims Assistance Act of 2000.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for generalized anxiety disorder is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 



